Citation Nr: 0830175	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The veteran requested that he be afforded a hearing when he 
filed his substantive appeal in November 2006.  The veteran's 
representative submitted a statement dated in March 2007 in 
which she indicated that the veteran desired to withdraw his 
request for a hearing.  38 C.F.R. § 20.704(e) (2007).  


FINDING OF FACT

The veteran does not have tinnitus attributable to his period 
of military service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide and; (4) 
VA must make a request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Element (4), the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any error related to element (4) is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that a January 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  The 
letter was sent prior to the initial adjudication of the 
appeal.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  A letter sent to the veteran in August 2006, which 
was attached to a statement of the case, addressed the 
Dingess requirements.  

Recognition is given to the fact the Dingess VCAA notice was 
provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
August 2006 notice was provided to the veteran, the claim was 
readjudicated in an August 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records and VA medical records.  The 
veteran was afforded a VA examination.  

The Board notes that the veteran and his representative, in 
August 2008, expressed a concern regarding the adequacy of 
the August 2006 VA audiology examination.  His representative 
argued that he was entitled to another VA examination because 
the VA examiner failed to consider whether his exposure to 
noise in service may have caused the veteran's tinnitus and 
because the veteran indicated that he was not afforded an 
audiometry examination at his discharge from service.  On 
consideration of these arguments, the Board finds that the 
August 2006 examination provides sufficient information 
regarding the veteran's medical history, clinical findings, 
and diagnoses from which the Board can reach a fair 
determination.  A nexus opinion was given.  It is also 
apparent that the veteran was in fact provided an 
audiological examination as part of his service discharge 
examination.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Background 

The veteran's service treatment records (STRs) show no 
complaint of tinnitus during service.  Audiometric testing 
obtained at the veteran's April 1969 entrance examination 
revealed puretone thresholds of 0, -10, 0, and 20 decibels in 
the right ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively, and -10, -5, -5, and 0 decibels for the left 
ear, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
Audiometric testing obtained at the veteran's November 1970 
separation examination revealed puretone thresholds of 0, 0, 
0, 0, and 0 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, and 0, 0, 0, 0, and 0 
decibels for the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Clinical evaluation of the 
veteran's ears at the veteran's separation examination was 
normal.  

The veteran's DD214 indicates that his military occupation 
specialty (MOS) was a clerk typist.  The veteran's personnel 
records also document that the veteran served as a supply 
specialist and indicate that he was trained in light weapons 
infantry.  The records document service in the Republic of 
Vietnam.  As such, noise exposure will be conceded.

Associated with the claims file are VA outpatient treatment 
reports dated from February 2005 to May 2006.  In February 
2005 the veteran reported intermittent tinnitus since he got 
out of service in 1970.  The veteran also reported 
intermittent tinnitus at an examination in March 2005.  

The veteran was afforded a VA examination in August 2006.  
The examiner noted that the veteran's hearing acuity was 
within normal limits at his entrance examination in 1969 and 
at his separation examination in 1970.  The veteran claimed 
exposure to M16s, machine guns, and grenade launchers while 
serving in Vietnam.  He also reported that he flew in 
helicopters with regular frequency.  He indicated that he had 
periodic tinnitus which varied and was either high or low 
pitched.  He said he got tinnitus several times a month for 
one minute or less lasting to a couple of hours.  He reported 
that his tinnitus had its onset during service.  The veteran 
indicated that he was unsure if he had ear protection during 
infantry training but he denied hearing protection during 
combat in Vietnam.  He denied occupational noise exposure but 
reported hunting in 1966 without ear protection.  The 
examiner conducted audiometric testing which revealed that 
the veteran's hearing acuity was within normal limits except 
at 8,000 Hertz bilaterally which showed mild sensorineural 
hearing loss.  The examiner concluded that the veteran's 
hearing was within normal limits at his entrance and 
separation from service.  She opined that it was "not as 
least as likely as not" that the veteran's tinnitus was 
related to hearing loss from noise exposure in service 
because the veteran's hearing was within normal limits 
bilaterally at his discharge from service.  She reported that 
the veteran's STRs did not provide a nexus for the veteran's 
tinnitus at separation or within twelve months of service.  
She noted that the first mention of tinnitus came on the 
veteran's claim in December 2004, thirty-four years after the 
veteran's separation from service.  She said the periodic 
nature of the veteran's tinnitus could be considered normally 
occurring.  



III.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran did not report tinnitus at any time in service or 
at his discharge from service.  Further, the VA outpatient 
treatment reports do not document complaints of tinnitus 
until February 2005, almost thirty-five years after the 
veteran separated from service.  The veteran has not 
identified any records dated prior to February 2005 to 
document that he had complaints of tinnitus prior to the date 
he filed his claim.  The lapse in time between service and 
the first complaints and diagnosis weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

In sum, there is no evidence of tinnitus or continuity of 
symptomatology since service discharge.  The remaining 
question is whether there is an etiological link between the 
veteran's in-service noise exposure and current tinnitus.  
The preponderance of the evidence is against this aspect of 
the veteran's appeal.

On examination in August 2006, the VA examiner opined that it 
was not at least as likely as not that the veteran's tinnitus 
was related to hearing loss from noise exposure in service 
because the veteran's hearing was within normal limits 
bilaterally at his discharge from service.  She reported that 
the veteran's service treatment records did not provide a 
nexus for the veteran's tinnitus at separation or within 
twelve months of service.  She noted that the first mention 
of tinnitus came on the veteran's claim in December 2004, 
thirty-four years after the veteran's separation from 
service.  She said the periodic nature of the veteran's 
tinnitus could also be considered normally occurring.  While 
the veteran claims that he was not afforded an audiometry 
examination at his discharge from service, the STRs document 
that an audiogram was in fact performed.  Furthermore, 
clinical examination of the veteran's ears was reported to be 
normal at the veteran's discharge from service.  The veteran 
has not submitted any competent medical evidence 
contradicting these findings.

The Board is cognizant that the veteran is competent to 
describe experiencing ringing in his ears, and the Board 
believes that he is sincere to the extent that he reports 
currently experiencing such symptoms.  However, the veteran 
is not competent to render an opinion as to the cause or 
etiology of his tinnitus because he does not have the 
requisite medical knowledge or training.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Board has considered 
the entire record and has determined that the weight of the 
evidence is against the veteran's claim.  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Board finds that the veteran's lay statements of 
experiencing intercurrent tinnitus since active service is 
outweighed by the negative service treatment records, post-
service treatment records (indicating a disorder that began 
years after service), and the VA medical opinion cited above.  
The Board finds it to be particularly significant the veteran 
first filed a claim for service connection for tinnitus in 
2005, over three decades since leaving service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

As there is no credible evidence establishing that the 
veteran's tinnitus began in service or is related to military 
service, the Board finds that the veteran's claim must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.   38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


